Citation Nr: 1003013	
Decision Date: 01/21/10    Archive Date: 02/01/10

DOCKET NO.  06-07 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to an increased rating for bilateral hearing 
loss, currently rated as 0 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jared Haynie, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1969 to 
September 1973.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2003 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO).

The Board notes that on the Veteran's claim form dated June 
2, 2003, he submitted a dental claim for "Front, Upper Four 
teeth broken out."  Because it appears that this claim has 
not yet been adjudicated, the Board refers this claim to the 
RO for initial adjudication.


FINDINGS OF FACT

1.  The Veteran's tinnitus is not related to acoustic trauma 
sustained in service.

2.  The Veteran's hearing loss is manifested by no worse than 
auditory acuity Level II in the right ear and Level I in the 
left ear.


CONCLUSIONS OF LAW

1.  The Veteran's tinnitus was not incurred in or caused by 
the Veteran's active military service.  38 U.S.C.A. §§ 1110, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2009).

2.  The criteria for a compensable disability rating for the 
Veteran's bilateral hearing loss have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 
4.7, 4.85, Diagnostic Code 6100 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veteran and his representative contend that he is 
entitled to service connection for tinnitus and that his 
service-connected bilateral hearing loss is more disabling 
than currently evaluated.  Initially, the Board notes that VA 
has a duty to notify and assist claimants in substantiating 
claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 C.F.R. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA has satisfied its duties to notify the Veteran.  In a June 
2003 letter, VA informed the Veteran of the evidence VA had 
received to date, the evidence VA was responsible for 
obtaining, how the Veteran could help VA going forward, and 
what the evidence must show to support his claims.  The 
Veteran was not informed about how effective dates and 
disability ratings are assigned; however, there is no 
indication that he was prejudiced by this oversight.

VA also has a duty to assist a claimant in the development of 
the claim.  This duty includes (1) assisting the claimant in 
the procurement of service treatment records and other 
pertinent records and (2) providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (holding that when the Board addresses a question 
that has not been addressed first by the RO, it must consider 
whether the claimant was given adequate notice, and if not, 
whether the claimant was prejudiced thereby).

Here, the RO obtained the Veteran's service treatment 
records.  The Veteran did not indicate that he was receiving 
ongoing treatment for his bilateral hearing loss or tinnitus.  
VA provided the Veteran with a VA examination in July 2003.  
VA-provided medical examinations must be legally 
"adequate."  Barr v. Nicholson, 21 Vet. App. 303, 311-12 
(2007).  To that end, examinations must be both "thorough 
and contemporaneous."  Caluza v. Brown, 7 Vet. App. 498, 
505-06 (1995); accord Palczewski v. Nicholson, 21 Vet. App. 
174, 181 (2007).  A thorough examination "must support its 
conclusion with an analysis that the Board can consider and 
weigh against contrary opinions."  Stefl v. Nicholson, 21 
Vet. App. 120, 124 (2007).  In other words, it must provide 
"sufficient detail" to enable the Board to make a "fully 
informed evaluation."  Id.

The Veteran alleges that the VA examination was inadequate 
because (1) it was "very short" (only 15 to 20 minutes); 
(2) the examiner asked only a few questions; and (3) the 
Veteran did not completely understand the questions that were 
asked.  The Board has reviewed the examination report and 
finds that the examination was adequate.  The examiner 
reviewed the claims file, conducted a thorough physical 
examination, and made sufficiently detailed notes of the 
Veteran's symptoms to permit the Board to make a decision on 
the claim.  Specifically, the report shows that the examiner 
measured and recorded the Veteran's hearing impairment, and 
inquired as to the approximate onset of the tinnitus, whether 
the tinnitus was unilateral or bilateral, and whether the 
tinnitus was recurrent or constant.  (The adequacy of the 
examination-specifically the contemporaneous nature of the 
examination-is discussed in detail in the body of the 
opinion, in the context of the Veteran's claim for increased 
rating for hearing loss.)  In short, the examination was 
adequate.

The Board finds that VA has fulfilled its duty to assist in 
every respect.


II.  Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Generally, to establish service connection, a veteran must 
show evidence of a current disability, evidence of in-service 
incurrence or aggravation of a disease or injury, and 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  38 U.S.C.A. §§ 1110, 
5107(a); 38 C.F.R. § 3.303; Barr v. Nicholson, 21 Vet. App. 
303, 307 (2007).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303.

The Veteran contends he is entitled to service connection for 
tinnitus.  Specifically, he contends his tinnitus began 
during service as a result of noise exposure that he 
experienced while working as a mechanic on air conditioners 
and jet engines.  Service records list the Veteran's military 
occupation as "A/C Safe Equip Mech."

The Veteran's only reported significant post-service noise 
exposure is occupational noise exposure from working as a 
mechanic.  The record does not indicate the duration of this 
exposure.

Service treatment records are void of any complaint of, 
treatment for, or diagnosis of tinnitus.  Though service 
treatment records document numerous complaints regarding 
hearing loss, none of the records show that the Veteran 
complained of tinnitus.

Turning to the post-service medical evidence, the record 
shows that the Veteran underwent a VA audiology examination 
in November 1973.  The examination report does not show that 
the Veteran complained of tinnitus.

In July 2003, the Veteran underwent a VA examination.  He 
reported that his tinnitus was bilateral, but louder in the 
right ear; that he experienced a constant ringing; and that 
he could not recall the date or circumstances of the onset of 
tinnitus.

The examiner thought it was "possible" that the military 
noise exposure caused the tinnitus, but concluded that 
because the service treatment records did not reveal any 
complaints of tinnitus, there was insufficient information 
available to render an opinion without resorting to 
speculation.

The Veteran has submitted several lay statements in support 
of his claim.  His own statement, dated July 2003, states 
that in or about October 1969, "[his] mother had a 
congressional investigation done because [he] had mentioned 
in a letter that the ringing had gotten worse at th[at] 
time."  The Veteran also submitted lay statements from five 
other people, including his mother.  Each of these 
statements, however, referenced the Veteran's hearing loss; 
none of them addressed the Veteran's tinnitus.

After reviewing all the evidence, the Board is unable to 
grant the Veteran's claim for service connection for 
tinnitus.  The Board is not permitted to rely on a 
speculative nexus opinion to grant benefits.  See 38 C.F.R. § 
3.102 (distinguishing reasonable doubt from pure speculation 
or remote possibility); Slater v. Principi, 4 Vet. App. 43, 
44 (1993) (upholding Board's rejection of a medical nexus 
opinion that was based on speculation).

In this case, the VA examiner was unable to establish a 
positive nexus without resorting to speculation.  
Accordingly, the Board is unable to rely on that opinion.  
Furthermore, it is well settled that neither the Board nor a 
person who lacks the relevant medical training is qualified 
to render etiology opinions that require medical experience, 
training, or education.  Barr v. Nicholson, 21 Vet. App. 303, 
307 (2007); McLendon v. Nicholson, 20 Vet. App. 79, 86 
(2006).  Because opining as to the relationship between the 
Veteran's current tinnitus and his period of active service 
requires medical training, the Veteran is not qualified to 
render, on his own accord, a competent nexus opinion.  
Therefore, because the only competent nexus opinion in the 
record does not establish a link between the Veteran's active 
service and his current tinnitus, the claim must be denied.

The Board reminds the Veteran that he is free to procure and 
submit new evidence that shows that his tinnitus is related 
to his period of active service (i.e., a positive nexus 
opinion from a different qualified examiner).  Upon receipt 
of such evidence, VA will reopen and readjudicate the claim, 
provided such evidence is deemed to be new and material.  See 
38 C.F.R. § 3.156(a).


III.  Increased Rating

The Veteran contends he is entitled to an increased rating 
for his service-connected bilateral hearing loss.

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities.  The rating percentages 
represent, as far as practically can be determined, the 
average impairment of the veteran's earning capacity.  38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  38 C.F.R. Part 4.

When rating a service-connected disability, VA must consider 
the entire history of the disability.  38 C.F.R. § 4.1; see 
also Schafrath v. Derwinski, 1 Vet. App. 589, 596 (1991) 
(rating decisions must be based on a review of the "full 
recorded history of the condition").  VA assigns the 
disability rating that most closely reflects the level of 
social and occupational impairment a veteran is suffering.  
Where a question arises as to which of two ratings to apply, 
the higher rating will be assigned if the "disability 
picture" more nearly approximates the criteria required for 
that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  When a reasonable doubt arises as to the 
degree of a veteran's disability, VA resolves the doubt in 
the veteran's favor.  38 C.F.R. § 4.3.

When assigning a disability rating, VA is obligated to 
consider whether a veteran is entitled to "staged" ratings 
(separate ratings assigned for separate time periods).  Hart 
v. Mansfield, 21 Vet. App. 505, 510 (2007) (staged ratings 
for increased-rating claims).

When VA grants a claim for an increased rating, it may assign 
an effective date up to one year before the date the 
claimant's application for increase was received, provided it 
is factually ascertainable that an increase in disability 
occurred within that timeframe.  38 U.S.C.A. § 5110(b)(2); 
Hart v. Mansfield, 21 Vet. App. 505, 509 (2007).  Here, the 
relevant evidentiary window begins June 2, 2002 (one year 
before the Veteran filed his claim for increased rating), and 
continues to the present time.

In a January 1974 rating decision, the RO established service 
connection for bilateral hearing loss, and assigned a 
noncompensable evaluation.  A noncompensable rating has been 
in effect continuously since that time.

VA assigns disability ratings for hearing impairment by 
mechanically applying the results of audiometric evaluations 
to the rating schedule in order to derive certain numeric 
designations.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

Evaluations of bilateral hearing impairment range from 
noncompensable to 100 percent and are based on two factors: 
speech discrimination (as measured by the Maryland CNC test) 
and average hearing threshold level (as measured by the 
average puretone thresholds in the frequencies of 1000, 2000, 
3000, and 4000 Hertz).  VA evaluates the degree of disability 
by applying the test results pertaining to these two factors 
against tables in the rating schedule that provide for eleven 
numerical auditory acuity levels ranging from Level I (for 
essentially normal acuity) to Level XI (for profound 
deafness).  38 C.F.R. § 4.85.

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, VA determines the Veteran's numerical hearing acuity 
level from either Table VI or Table VIa (located at 38 C.F.R. 
§ 4.85)-whichever results in the higher numeral.  Each ear 
is evaluated separately.  38 C.F.R. § 4.86(a).  The Veteran 
does not qualify for an evaluation under this method.

Similarly, when the puretone threshold is 30 decibels or less 
at 1000 Hertz, and 70 decibels or more at 2000 Hertz, VA 
determines the Veteran's numerical hearing acuity level from 
either Table VI or Table VIa-whichever results in the higher 
numeral.  That numeral is then elevated to the next higher 
numeral.  Again, each ear is evaluated separately.  38 C.F.R. 
§ 4.86(b).  The Veteran does not qualify for an evaluation 
under this method.

Finally, a veteran's statements describing symptoms of his 
service-connected hearing loss are deemed competent evidence.  
See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting that 
lay persons are competent to observe and describe "that 
which comes to [them] through the use of [their] senses").  
The Board is required to consider all the evidence before it.  
Accordingly, the Board considers the Veteran's statements 
together with the clinical evidence of record.  After 
evaluating all the evidence, the Board assigns a disability 
rating according to the pertinent rating criteria.

The Board finds that the Veteran's service-connected hearing 
loss is noncompensable.  A July 2003 VA audiology examination 
found the Veteran's hearing loss, measured in puretone 
thresholds, in decibels, was as follows:




HERTZ



   1000
2000
3000
4000
AVERAGE
RIGHT
40
40
80
90
63
LEFT
50
35
35
30
38

The Veteran's average threshold hearing loss-at the 
frequencies 1000, 2000, 3000, and 4000 Hertz-was 63 decibels 
in his right ear and 38 decibels in his left ear.  The 
Veteran's speech recognition scores on the Maryland CNC were 
92 percent for the right ear and 96 percent for the left.  As 
to the right ear, the examiner diagnosed the Veteran with 
mild to moderate sensorineural hearing loss at 500 to 2000 
Hz, and severe to profound sensorineural hearing loss at 3000 
to 4000 Hz.  As to the left ear, the examiner diagnosed the 
Veteran with moderate to moderately severe sensorineural 
hearing loss at 500 to 1500 Hz, and mild sensorineural 
hearing loss at 2000 to 4000 Hz.

Applying these test scores to Table VI (found at 38 C.F.R. § 
4.85), the Veteran's right ear hearing acuity was at Level II 
and his left ear was at Level I.  By applying these hearing 
acuity levels to Table VII (also found at 38 C.F.R. § 4.85), 
the Board determines that the Veteran's hearing impairment, 
as measured at the July 2003 VA examination, was 
noncompensable.

There is no evidence in the record to indicate that the 
Veteran's hearing impairment has become worse since his VA 
audiology examination in July 2003.  The "mere passage of 
time," without more, does not render a medical examination 
inadequate.  Palczewski v. Nicholson, 21 Vet. App. 174, 180-
82 (2007) (affirming adequacy of medical examination where 50 
months had lapsed between the date of the examination and the 
date of the Board's decision, and there was no evidence in 
the record indicating the Veteran's hearing disability has 
worsened during that period).  To qualify as a 
"contemporaneous" examination, the examination must be 
close in time to the AOJ's rating decision.  See id. at 182 
(finding that "the June 1999 medical examination was 
contemporaneous with the July 1999 [RO] decision being 
reviewed by the Board").  In this case, the Board finds that 
the July 2003 VA examination was contemporaneous with the 
September 2003 rating decision that is at issue here.

The Veteran argues that because his hearing is noticeably 
impaired (a fact supported by lay statements from family, 
friends, and co-workers), his disability therefore merits a 
compensable evaluation.  The Board does not dispute the 
Veteran's hearing impairment.  As noted above, however, VA 
assigns disability ratings for hearing impairment by 
mechanically applying the results of audiometric evaluations 
to the rating schedule.  Lendenmann v. Principi, 3 Vet. App. 
345, 349 (1992); see also Palczewski, 21 Vet. App. at 179-80 
(upholding the validity of hearing loss regulations codified 
at 38 C.F.R. § 3.385).  Here, the mechanical application of 
the data indicates that the Veteran's service-connected 
hearing impairment is noncompensable.  Accordingly, the 
preponderance of the evidence is against awarding a 
compensable evaluation for the Veteran's disability.

The Board has considered whether the record raises the matter 
of an extra-schedular rating.  In exceptional cases-where 
the regular schedular ratings are found to be inadequate or 
impractical-so that justice may be done, VA may apply 
(subject to approval by either the Under Secretary for 
Benefits or the Director of Compensation and Pension Service) 
an "extra-schedular evaluation."  38 C.F.R. § 3.321(b)(1).  
As is the case with regular schedular ratings, the extra-
schedular evaluation must be "commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities."  Id.  Before an 
extra-schedular evaluation may be applied, VA must make a 
threshold finding.  Specifically, it must determine that the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Id.

In this case, the regular schedular ratings are not 
inadequate.  First, the Board notes that the regular ratings 
provide for a higher rating for the Veteran's bilateral 
hearing loss but that evidence supporting a higher rating has 
not been submitted.  In addition, the Veteran has not shown 
that his service-connected disability has required frequent 
periods of hospitalization or has produced marked 
interference with his employment.  In short, this case does 
not present a truly "exceptional or unusual disability 
picture," and the Board finds that the disability rating 
previously assigned is not an unfair or inaccurate assessment 
of the effect the Veteran's bilateral hearing loss has on his 
employment.  Therefore, referral of the case for 
consideration as to whether an extra-schedular rating should 
be assigned is not warranted.

The Board has likewise considered whether to assign staged 
ratings (separate ratings assigned for separate time 
periods).  See Hart v. Mansfield, 21 Vet. App. 505, 510 
(2007).  The Board finds, however, that there is no need to 
apply staged ratings in this case because the weight of the 
credible evidence shows that the Veteran's service-connected 
bilateral hearing loss has been noncompensable during the 
entire applicable period.

The Board has applied the reasonable doubt doctrine and has 
given the Veteran the benefit of the doubt wherever 
permissible.  See 38 C.F.R. § 4.3; see also 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 58 (1990) (if the Board rules against a veteran in a 
case where there are "two permissible views" of the 
evidence, the Board must provide an "adequate statement of 
[its] reasons or bases" in support of its determination that 
the veteran is not entitled to the benefit of the doubt) 
(internal quotations omitted).


ORDER

Entitlement to service connection for tinnitus is denied.

Entitlement to an increased rating for bilateral hearing loss 
is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


